In an action to recover damages for personal injuries sustained as the result of falling in a. supermarket, defendant Grand Union Company appeals from a judgment of the Supreme Court, Dutchess County, entered July 7, 1964, on the verdict of a jury in favor of plaintiff. Judgment reversed on the law, the facts and in the interests of justice, and new trial granted, with costs to abide the event. In our opinion, the charge was inadequate. It was brief, general, and contained only broad statements of legal principles, without any mention of the facts. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.